DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed August 2, 2021, have been fully considered and are persuasive.  The rejections have been withdrawn.
Allowable Subject Matter
Claims 23-42 are allowed.
No outstanding rejections remain. Thus, the claims are allowed for the reasons indicated in applicant’s arguments, dated August 2, 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DANIEL D TSUI/Primary Examiner, Art Unit 2132